COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-15-00057-CV
Style:                              Jasmina Manginello
                                    v. Ralph P. Manginello
Date motion filed:                  February 4, 2015
Type of motion:                     “Motion to Unseal Documents”
Party filing motion:                Appellant


Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (moot)
                    Other: _____________________________________
          The clerk’s record was filed in this appeal on August 3, 2015, and the reporter’s record was filed on August 31,
          2015. The record filed in this Court does not include an order sealing court records, and does not include any
          documents filed as sealed records. See generally TEX. R. CIV. P. 76a. Accordingly, we dismiss the motion as
          moot.



Judge's signature:       /s/ Russell Lloyd
                         

Panel consists of        ____________________________________________


Date: September 10, 2015




November 7, 2008 Revision